Filed 6/26/14 P. v. Jurado CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Sutter)
                                                            ----


THE PEOPLE,                                                                                  C074202

                   Plaintiff and Respondent,                                    (Super. Ct. No. CRF122552)

         v.

HECTOR JURADO, JR.,

                   Defendant and Appellant.




         This case comes to us pursuant to People v. Wende (1979) 25 Cal.3d 436 (Wende).
Having reviewed the record as required by Wende, we affirm the judgment.
         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal.4th 106, 110, 124.)
                        FACTUAL AND PROCEDURAL BACKGROUND
         On November 7, 2012, defendant ran a red light and was pulled over by a police
officer. As the officer was walking up to defendant’s truck, defendant drove away. The
officer pursued defendant. During the pursuit, defendant drove in excess of 80 miles per
hour, changed lanes rapidly nearly striking other vehicles, drove against oncoming traffic,

                                                             1
and caused at least 10 vehicles to swerve in order to avoid collisions. Defendant also ran
five stop signs and three red lights. Police were finally able to stop defendant by
intentionally ramming his truck with a patrol car. Defendant had 11 plastic containers
containing marijuana in his truck.
       Defendant pled no contest to evading a police officer in violation of Vehicle Code
section 2800.2. He also admitted having a prior strike conviction and having served four
prior prison terms within the meaning of Penal Code section 667.5, subdivision (b). An
additional drug transportation count and prior prison term allegation were dismissed.
       On July 5, 2013, the trial court sentenced defendant to the upper term of three
years, doubled to six years for the strike, plus four consecutive one-year terms for the
prison priors, for an aggregate term of 10 years in state prison. The trial court ordered
defendant to pay various fines and fees, including a $2,400 restitution fine, and awarded
him 384 days (192 actual days and 192 conduct days) of presentence custody credit.
       Defendant appeals. He did not obtain a certificate of probable cause. (Pen. Code,
§ 1237.5.)
                                     WENDE REVIEW
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief setting forth the facts of the case and, pursuant to Wende, requesting the court to
review the record and determine whether there are any arguable issues on appeal.
Defendant was advised by counsel of the right to file a supplemental brief within 30 days
of the date of filing of the opening brief. More than 30 days have elapsed, and we
received no communication from defendant.
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.




                                              2
                                  DISPOSITION
     The judgment is affirmed.



                                                MURRAY   , J.



We concur:



     RAYE               , P. J.



     DUARTE             , J.




                                       3